                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

STRATEGIC DIGITAL SIGNAGE, LLC,

        Plaintiff,
                                                       Case No. 18-cv-199-wmc
   v.

ASHLEY HOME STORES, LTD.,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Ashley Home Stores, Ltd. and against plaintiff Strategic Digital Signage,

LLC dismissing the case.




        s/ K. Frederickson, Deputy Clerk                      June 14, 2019
        Peter Oppeneer, Clerk of Court                            Date
